
	
		I
		111th CONGRESS
		1st Session
		H. R. 795
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Towns (for
			 himself, Mr. Abercrombie,
			 Mr. Bishop of Georgia,
			 Ms. Bordallo,
			 Ms. Corrine Brown of Florida,
			 Mr. Cleaver,
			 Mr. Davis of Tennessee,
			 Mr. Hare, Mr. Hinojosa, Ms.
			 Hirono, Mr. Holt,
			 Mr. Kildee,
			 Mr. Lewis of Georgia,
			 Mr. Murphy of Connecticut,
			 Ms. Norton,
			 Mr. Payne,
			 Ms. Woolsey,
			 Mr. Capuano,
			 Mr. Kennedy,
			 Mr. Carnahan,
			 Ms. Schwartz,
			 Ms. Kilpatrick of Michigan,
			 Ms. Shea-Porter,
			 Mr. Gutierrez,
			 Mr. Sestak,
			 Mr. Grijalva,
			 Ms. Lee of California,
			 Mr. Israel,
			 Mrs. Maloney,
			 Mr. Rothman of New Jersey,
			 Mr. Courtney,
			 Mr. Kucinich,
			 Mr. Conyers,
			 Mr. Johnson of Georgia, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To establish the Social Work Reinvestment Commission to
		  advise Congress and the Secretary of Health and Human Services on policy issues
		  associated with the profession of social work, to authorize the Secretary to
		  make grants to support recruitment, retention, research, and reinvestment in
		  the profession, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Dorothy I. Height and Whitney
			 M. Young, Jr. Social Work Reinvestment Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Social Work Reinvestment Commission
					Sec. 101. Establishment of Commission.
					Sec. 102. Purposes and duties of Commission.
					Sec. 103. Appointment of Commission members.
					Sec. 104. Powers of the Commission.
					Sec. 105. Compensation for Commission members.
					Sec. 106. Authorization of appropriations.
					Title II—Reinvestment Grant Programs to Support Social Work
				Profession
					Sec. 201. Workplace improvement grants.
					Sec. 202. Research grants.
					Sec. 203. Education and training grants.
					Sec. 204. Community-based programs of excellence
				grants.
					Sec. 205. National coordinating center.
					Sec. 206. Multi-media outreach campaign.
				
			2.FindingsCongress finds the following:
			(1)The Bureau of Labor Statistics states that
			 employment of social workers is expected to increase faster than average
			 (estimated to be 22 percent during the 2006–2016 decade), demonstrating a
			 substantial need for social workers. The need is even greater for social
			 workers in the area of aging. The National Association of Social Workers Center
			 for Workforce Studies estimates that nine percent of, or 30,000, licensed
			 social workers specialize in gerontology. By 2010, as more people reach the age
			 of 65, the National Institute on Aging projects that 60,000 to 70,000 social
			 workers will be needed.
			(2)Social work
			 salaries are among the lowest for professionals in general and for those with
			 Master’s level educations in particular. A survey conducted by the John A.
			 Hartford Foundation found that between 1992 and 1999 the annual rate of wage
			 growth for degree-holding social workers was 0.8 percent. According to the
			 National Association of Social Workers, Center for Workforce Studies, 60
			 percent of full-time social workers earn between $35,000 and $59,999 per year,
			 with 25 percent earning between $40,000 and $49,999 per year. Social workers
			 who earn lower salaries are more likely to work in challenging agency
			 environments and to serve more vulnerable clients. They are also more likely to
			 leave the profession.
			(3)According to one
			 study by the Council on Social Work Education, 68 percent of individuals
			 surveyed who held a Master’s Degree in Social Work graduated with an average
			 debt of $26,777. Additionally, the United States Public Interest Research Group
			 states that 37 percent of public four-year graduates have too much debt to
			 manage as a starting social worker. While social workers may be in positions
			 that are personally fulfilling, due to their high loan debt and low income,
			 many struggle financially.
			(4)Social work can be
			 a dangerous profession. According to the American Federation of State, County,
			 and Municipal Employees, 70 percent of caseworkers report that front line staff
			 in their agency have been victims of violence or have received threats of
			 violence. Social workers are considerably safer when measures such as global
			 positioning systems, self-defense training, and conflict prevention are
			 implemented.
			(5)According to a
			 study by the University of Michigan, approximately one in seven adults over the
			 age of 70 have some form of dementia, and 9.7 percent (or 2,400,000 Americans)
			 of those found with dementia were also found to have Alzheimer’s disease.
			 Social workers in gerontology settings work with older adults, including those
			 with dementia to support their physiological, psychological, and social needs
			 through mental health therapy, caregiver and family counseling, health
			 education, program coordination, and case management. These professionals also
			 assist the hundreds of thousands of older persons who are abused, neglected,
			 frail, and vulnerable. Between 2000 and 2004 there was a 19.7 percent increase
			 in the total number of reports of elder and vulnerable adult abuse and
			 neglect.
			(6)The Children’s
			 Defense Fund states that every 36 seconds a child is confirmed as abused or
			 neglected. The Administration for Children and Families states that 510,000
			 children were in the United States foster care system in 2006. Most of the
			 children in foster care are placed in foster care due to parental abuse or
			 neglect. Research shows that professional social workers in child welfare
			 agencies are more likely to find permanent homes for children who were in
			 foster care for two or more years. Unfortunately, fewer than 40 percent of
			 child welfare workers are professional social workers.
			(7)The Department of
			 Health and Human Services estimates that 26.2 percent of Americans aged 18 and
			 older (one in four adults) experiences a diagnosable mental disorder.
			 Additionally, one in five children and adolescents experience a mental health
			 disorder. At least one in ten, or about 6,000,000 young people, have a serious
			 emotional disturbance. Social workers provide the majority of mental health
			 counseling services in the United States, and are often the only providers of
			 such services in rural areas.
			(8)The Department of
			 Veterans Affairs estimates that there are 23,977,000 veterans in the United
			 States. More than 1,100,000 members of the Armed Forces have been deployed to
			 Iraq or Afghanistan since 2001. A once declining veteran population is now
			 surging and is in dire need of mental health treatment to address issues such
			 as post traumatic stress disorder, depression, drug and alcohol addiction, and
			 suicide. Veterans make up 25 percent of homeless people in the United States,
			 even though they comprise only 11 percent of the general population. Social
			 workers working with veterans and their families provide case management,
			 crisis intervention, mental health interventions, housing and financial
			 counseling, high risk screening, and advocacy among other services. The
			 Department of Veterans Affairs employs over 5,000 professional social workers
			 and is the single largest employer of social workers in the country. Social
			 workers in the Department also coordinate the Community Residential Care
			 Program, the oldest and most cost-effective of the Department’s extended care
			 programs.
			(9)The American
			 Cancer Society estimates that there were 1,437,180 new cases of cancer and
			 565,650 cancer deaths in 2008 alone. The incidence of cancer will increase
			 dramatically as the population grows older. The Centers for Disease Control and
			 Prevention reports that at the end of 2003 there were 1,039,000 to 1,285,000
			 people living with HIV or AIDS in the United States. In 2006, 1,300,000 people
			 received care from hospice providers in the United States. Health care and
			 medical social workers practice in all of these areas and provide outreach for
			 prevention, help individuals and their families adapt to their circumstances,
			 provide grief counseling, and act as a liaison between individuals and their
			 medical team, helping patients make informed decisions about their care.
			(10)The National
			 Center for Education Statistics states that in 2005 the national dropout rate
			 for high school students totaled 9.3 percent. White students dropped out at a
			 rate of 5.8 percent. African-American students dropped out at a rate of 10.7
			 percent. Hispanic students dropped out at a rate of 22.1 percent. Some
			 vulnerable communities have drop out rates of 50 percent or higher. Social
			 workers in school settings help these students through early identification,
			 prevention, intervention, counseling, and support services.
			(11)According to the
			 Department of Justice, every year more than 650,000 ex-offenders are released
			 from Federal and State prisons. Social workers employed in the corrections
			 system address disproportionate minority incarceration rates, provide treatment
			 for mental health problems and drug and alcohol addiction, and work within as
			 well as outside of the prison to reduce recidivism and increase positive
			 community reentry.
			3.DefinitionsIn this Act:
			(1)CommissionThe term Commission means
			 the Social Work Reinvestment Commission.
			(2)Community-based
			 programThe term community-based program means an
			 agency, organization, or other entity carrying out a program that provides
			 direct social work services, or community development services, at a
			 neighborhood, locality, or regional level, to address human service, health
			 care, or psycho-social needs.
			(3)High need and
			 high demand populationThe term high need and high demand
			 population means a group that lacks sufficient resources and, as a
			 result, has a greater probability of being harmed by specific social,
			 environmental, or health problems than the population as a whole. The group at
			 issue may be a group residing in an area defined by the Health Resources and
			 Services Administration as a health professional shortage area,
			 which has a shortage of primary medical care, dental, or mental health
			 providers.
			(4)Historically
			 black college or universityThe term historically black college
			 or university means the institutions that are within the definition
			 given the term part B institution in section 322(2) of the
			 Higher Education Act of 1965 (20 U.S.C. 1061(2)).
			(5)Minority serving
			 institutionThe term minority serving institution
			 means an educational institution that serves a large percentage of minority
			 students, including Alaska/Native Hawaiian Institutions, Asian-Serving
			 Institutions, Black-Serving Institutions, Historically Black Colleges and
			 Universities, Hispanic-Serving Institutions, and Tribal Colleges and
			 Universities. Minority serving institutions are classified based on either
			 legislation or the percentage of minority student enrollment.
			(6)Related
			 professional researcherThe term related professional
			 researcher means a person who is professionally engaged in research in
			 a social, political, economic, health, or mental health field. The research
			 referenced to in this paragraph is primarily conducted by doctoral level
			 researchers under university, government, research institute, or community
			 agency auspices.
			(7)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(8)Social
			 workThe term social work means—
				(A)the professional
			 activity of helping individuals, groups, or communities enhance or restore
			 capacity for social and psycho-social functioning and creating societal
			 conditions favorable to that enhancement or restoration;
				(B)an activity, the
			 practice of which consists of the professional application of values,
			 principles, and techniques related to the professional activity described in
			 subparagraph (A), including—
					(i)diagnosis and
			 treatment of mental and emotional disorders with individuals, families, and
			 groups;
					(ii)helping
			 communities or groups provide or improve social and health services and
			 participating in relevant legislative processes; and
					(iii)helping people
			 obtain tangible services; and
					(C)an activity, the
			 practice of which requires knowledge of—
					(i)human
			 development;
					(ii)behavior of
			 social, economic, and cultural institutions; and
					(iii)the interaction
			 of the factors described in clauses (i) and (ii).
					(9)Social work
			 researcherThe term social work researcher means a
			 person who studies social work at the individual, family, group, community,
			 policy, or organizational level, focusing across the human life span on
			 prevention of, intervention in, treatment of, aftercare of, and rehabilitation
			 from acute and chronic social and psycho-social conditions, and includes a
			 person examining the effect of policies on social work practice. The study
			 referred to in this paragraph is primarily conducted by researchers with
			 doctoral degrees who are social workers or faculty under university,
			 government, research institute, or community agency auspices.
			(10)Social
			 workerThe term social worker means a graduate of
			 a school of social work with a baccalaureate, master’s, or doctoral degree, who
			 uses knowledge and skills to provide social work services for clients who may
			 be individuals, families, groups, communities, organizations, or society in
			 general.
			ISocial Work
			 Reinvestment Commission
			101.Establishment
			 of CommissionNot later than
			 three months after the date of enactment of this Act, the Secretary of Health
			 and Human Services shall establish the Social Work Reinvestment Commission to
			 provide independent counsel to Congress and the Secretary on policy issues
			 associated with the recruitment, retention, research, and reinvestment in the
			 profession of social work.
			102.Purposes and
			 duties of Commission
				(a)StudyThe Commission shall conduct a
			 comprehensive study to examine and assess—
					(1)the professional capacity of the social
			 work workforce to successfully serve and respond to the increasing
			 biopsychosocial needs of individuals, groups, and communities in the areas
			 of—
						(A)aging;
						(B)child
			 welfare;
						(C)military and
			 veterans affairs;
						(D)mental and
			 behavioral health and disability;
						(E)criminal justice
			 and correctional systems;
						(F)health and issues
			 affecting women and families; and
						(G)other areas as
			 identified by the Commission;
						(2)the workforce challenges facing the
			 profession of social work, such as high social work educational debt, fair
			 market compensation, social work workforce trends, translating social work
			 research to practice, social work safety, State-level social work licensure
			 policies and reciprocity agreements for providing services across State lines,
			 the lack of diversity in the social work profession, or any other area
			 determined by the Secretary, and the effect that such challenges have on the
			 recruitment and retention of professional social workers;
					(3)current workforce challenges and shortages
			 relevant to the needs of clients served by professional social workers;
					(4)the social work
			 workforce challenges described in paragraph (2) and the effects that they will
			 have on the areas described in paragraph (1); and
					(5)the advisability of establishing a social
			 work enhancement account intended to provide direct grant assistance to local
			 governments to encourage the engagement of professional social workers in
			 social service programs.
					(b)ReportNot later than 18 months after the date of
			 its first meeting, the Commission shall submit a report to the Secretary and
			 Congress containing specific findings and conclusions regarding the need for
			 recruitment, retention, research, and reinvestment in the profession of social
			 work. The report shall include recommendations and strategies for corrective
			 actions to ensure a robust social work workforce capable of keeping up with the
			 demand for needed services. The Commission may provide to Congress any
			 additional findings or recommendations considered by the Commission to be
			 important.
				103.Appointment of
			 Commission members
				(a)Appointment by
			 the SecretaryThe Secretary
			 shall appoint members to the Commission. The members shall reflect
			 representation by social workers and other members, including:
					(1)Two deans of
			 schools of social work.
					(2)One social work
			 researcher.
					(3)One related professional researcher.
					(4)One governor.
					(5)Two leaders of
			 national social work organizations.
					(6)One senior social work State
			 official.
					(7)One senior related State official.
					(8)Two directors of community-based
			 organizations or nonprofit organizations.
					(9)One labor economist.
					(10)One social work consumer.
					(11)One licensed clinical social worker.
					(b)Appointment by
			 other officialsFour
			 additional members shall be appointed to the Commission, one member chosen
			 by:
					(1)The Speaker of the House of
			 Representatives.
					(2)The minority leader of the House of
			 Representatives.
					(3)The majority leader of the Senate.
					(4)The minority leader of the Senate.
					(c)Appointment of
			 Chairperson and vice-chairpersonThe Secretary shall select a
			 chairperson and vice-chairperson for the Commission from among the members of
			 the Commission.
				(d)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission, and any vacancy in the Commission shall not affect the powers
			 of the Commission. Vacancies shall be filled in the same manner as the original
			 appointment.
				(e)Organizational
			 representationMembers of the
			 Commission should be appointed so as to demonstrate knowledge, understanding,
			 and participation of individuals and groups from different racial, ethnic,
			 cultural, gender, geographic, religious, sexual orientation, linguistic, and
			 class backgrounds.
				(f)Schedule of
			 meetingsThe Commission shall hold its first meeting not later
			 than six weeks after the date on which the final member of the Commission is
			 appointed, and subsequent meetings at the call of the chair.
				104.Powers of the
			 Commission
				(a)PowersThe Commission shall have the power
			 to—
					(1)hold hearings and sit and act at such times
			 and places take testimony, receive evidence, and administer oaths;
					(2)delegate the
			 Commission powers described in paragraph (1) to any Commission subcommittee or
			 member thereof for the purpose of carrying out this Act;
					(3)enter into contracts to enable the
			 Commission to perform its work under this Act; and
					(4)consult, to the extent that it determines
			 necessary or useful, with other agencies and organizations, including—
						(A)agencies within the
			 Department of Health and Human Services, including the Administration for
			 Children and Families, the Administration on Aging, the Agency for Healthcare
			 Research and Quality, the Centers for Disease Control and Prevention, the
			 Centers for Medicaid and Medicare Services, the Health Resources and Service
			 Administration, the Indian Health Service, the National Institutes of Health,
			 the Substance Abuse and Mental Health Services Administration;
						(B)the Social
			 Security Administration;
						(C)the Departments of
			 Agriculture, Defense, Education, Homeland Security, Labor, Justice, State, and
			 Veterans Affairs; and
						(D)any other agency
			 as determined by the Commission.
						(b)Cooperation with
			 the CommissionThe entities and agencies described in subsection
			 (a)(3) shall cooperate with and provide counsel to the Commission to the
			 greatest extent practicable.
				105.Compensation for
			 Commission members
				(a)Travel
			 expensesThe members of the
			 Commission shall not receive compensation for the performance of services for
			 the Commission, but shall be allowed travel expenses, including per diem in
			 lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter 1 of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services for
			 the Commission. Notwithstanding section 1342 of title 31, United States Code,
			 the Secretary may accept the voluntary and uncompensated services of members of
			 the Commission.
				(b)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
				106.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 carry out the activities of the Commission.
			IIReinvestment
			 Grant Programs to Support Social Work Profession
			201.Workplace
			 improvement grants
				(a)Grants
			 authorizedThe Secretary may
			 award grants to four eligible entities described in subsection (c) to address
			 workplace concerns for the social work profession, including caseloads,
			 compensation, social work safety, supervision, and working conditions.
				(b)Local or state
			 government entities requirementAt least two of the grant recipients must
			 be local or State government agencies.
				(c)Grantee
			 eligibility requirementsTo be eligible for a grant under this
			 section, an entity must—
					(1)work in a social work capacity that
			 demonstrates a need in a workplace concern area described in subsection
			 (a);
					(2)demonstrate knowledge, understanding, and
			 participation in the entities’ programs of individuals and groups from
			 different racial, ethnic, cultural, gender, geographic, religious, sexual
			 orientation, linguistic, and class backgrounds;
					(3)demonstrate a record of active
			 participation of professionally trained social workers in the entities’
			 programs; and
					(4)provide services and represent the
			 individuals employed by the entities as competent only within the boundaries of
			 their education, training, licenses, certification, consultation received,
			 supervised experience, or other relevant professional experience.
					(d)Equal
			 amountsThe Secretary shall
			 distribute the grant funds annually to the four grant recipients over a
			 four-year period in equal amounts.
				(e)PriorityIn selecting the grant recipients under
			 this section, the Secretary shall give priority to eligible entities
			 that—
					(1)are equipped with
			 the capacity to oversee and monitor the grant-funded workplace improvement
			 program carried out under this section, including proven fiscal responsibility
			 and administrative capability; and
					(2)are knowledgeable about relevant workforce
			 trends and have at least two years of experience relevant to the grant-funded
			 workplace improvement program.
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated $16,000,000
			 to the Secretary to provide grants under this section.
				202.Research
			 grants
				(a)Grants
			 authorizedThe Secretary may
			 award grants to not less than 25 social workers who hold a doctoral degree in
			 social work for post-doctoral research in social work—
					(1)to further the
			 knowledge base about effective social work interventions; and
					(2)to promote usable
			 strategies to translate research into practice across diverse community
			 settings and service systems.
					(b)Grantee
			 eligibility requirementsTo
			 be eligible for a grant under this section, a social worker must—
					(1)demonstrate knowledge and understanding of
			 individuals and groups from different racial, ethnic, cultural, gender,
			 geographic, religious, sexual orientation, linguistic, and class backgrounds;
			 and
					(2)provide services and represent themselves
			 as competent only within the boundaries of their education, training, licenses,
			 certification, consultation received, supervised experience, or other relevant
			 professional experience.
					(c)Minority
			 representationAt least 10 of
			 the social workers awarded grants in subsection (a) must be employed by a
			 historically black college or university or minority serving
			 institution.
				(d)AmountsThe Secretary shall distribute the grant
			 funds annually to the grant recipients over a four-year period.
				(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 to the Secretary to provide grants
			 under this section.
				203.Education and
			 training grants
				(a)Grants
			 authorizedThe Secretary may
			 award 20 grants to institutions of higher education that offer baccalaureate,
			 master’s, or doctoral degrees in social work to support the recruitment of
			 social work students for, and education of the students in, baccalaureate,
			 master’s, and doctoral degree programs, as well as the development of
			 faculty.
				(b)Grantee
			 eligibility requirementsTo
			 be eligible for a grant under this section, an institution must demonstrate
			 knowledge, understanding, and participation in the institutions’ programs of
			 individuals and groups from different racial, ethnic, cultural, gender,
			 geographic, religious, sexual orientation, linguistic, and class
			 backgrounds.
				(c)Institutional
			 requirementAt least four of
			 the grant recipients must be a historically black college or university or
			 other minority serving institution.
				(d)Equal
			 amountsThe Secretary shall
			 distribute the grant funds annually to the 20 grant recipients over a four-year
			 period in equal amounts. A grant recipient may not receive more than $100,000
			 annually in grant money under this section.
				(e)PriorityIn selecting the grant recipients under
			 this section, the Secretary shall give priority to institutions of higher
			 education that—
					(1)are accredited by
			 the Council on Social Work Education;
					(2)have a graduation rate of not less than 80
			 percent for social work students; and
					(3)exhibit an ability to recruit social
			 workers from and place them in areas with a high need and high demand
			 population.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $8,000,000 to the Secretary to provide grants
			 under this section.
				204.Community-based
			 programs of excellence grants
				(a)Grants
			 authorizedThe Secretary may
			 award grants to six public community-based programs or nonprofit organizations
			 that are carrying out programs of excellence to further test and replicate
			 effective social work interventions.
				(b)Grantee
			 eligibility requirementsTo
			 be eligible for a grant under this section, a public community-based program or
			 nonprofit organization must—
					(1)carry out programs in the areas of aging,
			 child welfare, military and veteran’s issues, mental and behavioral health and
			 disability, criminal justice and correction systems, and health and issues
			 affecting women and families;
					(2)demonstrate knowledge, understanding, and
			 participation in the public community-based programs or nonprofit
			 organizations’ programs of individuals and groups from different racial,
			 ethnic, cultural, gender, geographic, religious, sexual orientation,
			 linguistic, and class backgrounds;
					(3)demonstrate a record of active
			 participation of professionally trained social workers in the public
			 community-based programs or nonprofit organizations’ programs; and
					(4)provide services and represent the
			 individuals employed by the public community-based programs or nonprofit
			 organizations as competent only within the boundaries of their education,
			 training, licenses, certification, consultation received, supervised
			 experience, or other relevant professional experience.
					(c)Equal
			 amountsThe Secretary shall
			 distribute the grant funds annually to the grant recipients over a three-year
			 period in equal amounts. A grant recipient may not receive more than $500,000
			 annually in grant money under this section.
				(d)PriorityIn selecting the grant recipients under
			 this section, the Secretary shall give priority to public community-based
			 programs or nonprofit organizations that—
					(1)have demonstrated successful and measurable
			 outcomes that are worthy of replication;
					(2)have been in operation for at least two
			 years; and
					(3)work with high need and high demand
			 populations.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $9,000,000 to the Secretary to provide grants
			 under this section.
				205.National
			 coordinating center
				(a)EstablishmentThe Secretary shall enter into a contract
			 with a national social work research entity that—
					(1)has experience in coordinating the transfer
			 of information and ideas among entities engaged in social work research,
			 practice, education, and policymaking; and
					(2)maintains relationships with Federal
			 entities, social work degree-granting institutions of higher education and
			 departments of social work within such institutions, and organizations and
			 agencies that employ social workers.
					(b)General
			 dutiesThe contract recipient
			 (in this section referred to as the coordinating center) shall
			 serve as a coordinating center and shall organize information and other data,
			 collect and report data, serve as a clearinghouse, and coordinate activities
			 with the entities, institutions, departments, organizations, and agencies
			 described in subsection (a)(2).
				(c)CollaborationThe
			 coordinating center shall work with institutions of higher education, research
			 entities, and entities with social work practice settings to identify key
			 research areas to be pursued, select research fellows, and organize appropriate
			 mentorship and professional development efforts.
				(d)Specific
			 activities of the coordinating centerThe coordinating center shall—
					(1)collect, coordinate, monitor, and
			 distribute data, information on best practices and findings regarding the
			 activities funded under grants made to eligible entities and individuals under
			 the grant programs described in sections 201 though 204;
					(2)prepare and submit to the Secretary a
			 report that includes recommendations regarding the need to recruit new social
			 workers, retain current social workers, conduct social work research, and
			 reinvestment into the profession of social work; and
					(3)demonstrate cultural competency and promote
			 the participation of diverse groups.
					(e)SelectionThe Secretary, in collaboration with the
			 coordinating center, shall—
					(1)select topics to
			 be researched under this section;
					(2)select candidates
			 and finalists for research fellow positions; and
					(3)determine other
			 activities to be carried out under this section.
					(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $1,000,000 to carry out this section for each of
			 fiscal years 2010 to 2014.
				206.Multi-media
			 outreach campaign
				(a)Development and
			 issuance of public service announcementsThe Secretary shall develop and issue
			 public service announcements that advertise and promote the social work
			 profession, highlight the advantages and rewards of social work, and encourage
			 individuals to enter the social work profession.
				(b)MethodThe public service announcements described
			 in subsection (a) shall be broadcast through appropriate media outlets,
			 including television or radio, in a manner intended to reach as wide and
			 diverse an audience as possible.
				(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section for each of fiscal years 2010 through 2013.
				
